DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013220044 (hereinafter DE’044).
With respect to claim 1, DE’044 teaches a rechargeable battery/(electrochemical device) comprising several storage modules/(a plurality of electrochemical cells) (Abstract), wherein the storage modules are interconnected via at least one busbar/(one or more current conductors) (para. [0024]), (busbar/current conductors are part of the electrochemical cells contacting system which comprises a multi-layer laminate) (Abstract) (para. [0009]-[0012]), and a cooling device/(cooling channels formed in the multi-layer laminate contacting system) is arranged on the busbar/(current conductors) (current conductors are part of the electrochemical cells contacting system which comprises a multi-layer laminate), wherein the cooling device/(cooling channels formed in the multi-layer laminate contacting system) (para. [0010], [0014] and [0016]-[0018]) comprises a first film lies directly against /(fixed to) the at least one busbar/(current and wherein the first film is single-layer or multi-layer (para. [0017]).
With respect to claim 2, DE’044 teaches wherein the cooling device comprises a further single-layer or multi-layer film, wherein the film and the further film are connected to one another forming the at least one coolant channel between the film and the further film, and wherein the second film is single-layer or multi-layer (para. [0014] and [0016]-[0017]).
With respect to claim 3, DE’044 teaches wherein the film comprises a laminate (para. [0016]-[0017]) comprising a first plastic film/(surface element)) ([0021] and [0042]) and an enforcement layer/(cover) (para. [0043]-[0044]) connected thereto, a metal film/(electrically conductive material) (para. [0009]) connected to the enforcement layer/(cover) (para. [0043]-[0044]) (since the cover is arranged on the cell terminals (para. [0044]) or a metalized further plastic film connected to the enforcement layer.
With respect to claim 4, DE’044 teaches wherein the further film/(surface element) (para. [0021], [0042]) comprises at least one second plastic film (para. [0041]-[0042]), which is partially connected to the first plastic film of the laminate of the film in connection areas, such that between the connection areas at least one cavity is formed, which forms the at least one coolant channel (para. [0014] and [0016]-[0017]).

With respect to claim 8, DE’044 teaches wherein at least one of the first plastic film/(surface element) (para. [0021] and [0041]-[0042]), the second plastic film/(surface element) (para. [0021] and [0041]-[0042]), and the metalized further plastic film comprises a plastic material that is selected from a group consisting of polyethylene (PE), polyoxymethylene (POM), polyamide (PA), polyphenylene sulfide (PPS), polyethylene terephthalate (PET), cross-linked polyolefins, thermoplastic elastomers on ether basis/ester basis, styrene block copolymers, silicone elastomers – (polypropylene) (para. [0042]).
With respect to claim 9, DE’044 teaches wherein in the direction towards the at least one storage module/(electrochemical cells) several films are arranged on top of one another and several cooling channels are formed between these films (para. [0007]-[0010], [0014] and [0016]-[0017], [0021] and [0041]-[0044]).
With respect to claim 13, DE’044 teaches wherein the cooling device is arranged between the poles/terminals of the storage modules/(electrochemical cells) and the busbar/(current conductor layer) (para. [0007]-[0010], [0012], [0014], [0016]-[0017] and [0041]-[0042]) – since the busbar/current conductor layer and the cooling device are part of the multi-layer laminate contacting system; and the current conductor layer is in contact with the terminals, and since the cooling device is intended for cooling the busbars/(current conductor layer) (para. [0006]-[0010]).
.

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013220044 (hereinafter DE’044), as applied to claims 3 and 9 above, and further in view of CN 1745438 A hereinafter (CN’438) – translation attached.
With respect to claim 6, DE’044 discloses all claim limitations as set forth above including wherein the enforcement layer/cover (para. [0043]-[0044]) can be connected to a functional layer which performs as an electrical insulation layer (para. [0012] and [0014]) since functional layers are connected to the laminate contacting system (para. [0012]), and at least one functional layer can be used for electrical insulation (para. [0014]); however, DE’044 fails to teach wherein the enforcement layer/(cover) comprises a fiber reinforcement.  CN’438 teaches providing a battery pack (Figure 1, 10) with an insulation layer (18) which comprises ceramic fiber in order to provide fire-resistant material to protect the battery components (page 2, lines 19-26).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the insulation material connected to the enforcement layer/cover in DE’044 comprises a fiber reinforcement, as taught by CN’438, in order to provide fire-resistant material to protect the battery components.     
With respect to claim 7, CN’438 further teaches wherein the fiber reinforcement is formed by a woven fabric (page 4, Claim 10).

It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a fiber layer arranged between the several films arranged on top of one another in the multi-layer laminate contacting system of DE’044 as taught by CN’438, in order to allow the coolant/air to cool the batteries and yet maintain the battery pack (10) within the required temperature range.   
With respect to claim 11, CN’438 further teaches wherein the coolant channel (25) or the coolant channels is or are at least partially formed in the fiber layer (18) (as illustrated).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102013220044 (hereinafter DE’044), as applied to claim 1 above, and further in view of Kumar et al. (US 2012/0231313 A1).
With respect to claim 12, DE’044 discloses all claim limitations as set forth above; however, DE’044 fails to teach wherein the coolant outlet and/or the coolant inlet is formed by a distancing element between the film and the further film.  Kumar teaches a battery (102) comprising a layered structure (as illustrated), and comprising cooling 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form the coolant outlet and/or the coolant inlet by a distancing element between the film and the further film in the battery/(electrochemical device) of DE’044, as taught by Kumar, in order to enable the entry and exit of the coolant into and out of the cooling channels.

Response to Arguments
Objection made to the Drawings has been withdrawn by the Examiner due to Applicant’s amendment made to the instant specification.
The rejection made under 35 USC 112, second paragraph, has been withdrawn by the Examiner due to Applicant’s amendments made to the respective claims.
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. Applicant mainly argues that the prior art fails to teach wherein the first film lies directly against the at least one busbar.  Examiner respectfully disagrees and points out that DE’044 teaches a cooling device/(cooling channels formed in the multi-layer laminate contacting system) (para. [0010], [0014] and [0016]-[0018]) comprises a first film lies directly against /(fixed to) the at least one busbar/(current conductor) (para. [0029]-[0030]), as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITY V CHANDLER/							3/13/2022Primary Examiner, Art Unit 1725